Citation Nr: 0933969	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  99-18 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
MD


THE ISSUES

1. Entitlement to service connection for a neurological 
disorder, including peripheral neuropathy, manifested by 
weakness of the bilateral lower extremities, numbness of the 
fingers and toes, body spasms, fluctuating heartbeat, and 
migraine headaches, including as due to herbicide exposure. 

2. Entitlement to service connection for a disorder 
manifested by body spasms, including as due to herbicide 
exposure. 

3. Entitlement to service connection for a disorder 
manifested by fluctuating heartbeat, including as due to 
herbicide exposure. 

4. Entitlement to service connection for migraine headaches, 
including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C. It is now under the 
jurisdiction of the Baltimore, MD RO.

The Veteran's combined service connected disorders are 
evaluated as 100 percent disabling, effective February 1997.  

In April 2001, the Board remanded the case to the RO for 
additional development. After the case was returned to the 
Board, a September 2002 BVA decision affirmed the RO's denial 
of the benefits sought on appeal. The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). In an Order dated in October 2003, 
the Court granted a Joint Motion for Remand filed by the 
parties in the case and vacated the Board's September 2002 
decision. The case was subsequently returned to the Board, 
and in December 2004 the case was returned to the RO for 
additional development. The case was subsequently returned to 
the Board for further appellate review.

When this case was considered by the Board in September 2002 
and the Court in October 2003, there was one issue for 
consideration, specifically, service connection for disorder 
or disorders manifested by weakness of the bilateral lower 
extremities, numbness of the fingers and toes, body spasms, 
fluctuating heartbeat and migraine headaches, claimed as due 
to exposure to Agent Orange, also claimed as peripheral 
neuropathy due to exposure to Agent Orange. That issue was 
also set forth in the Board's 2004 remand action.

However, in a statement from the Veteran's attorney dated in 
December 2005, he noted that the Veteran's appeal was not 
limited to peripheral neuropathy, but that he was also 
seeking entitlement to service connection for body spasms, 
fluctuating heartbeat and migraine headaches. Since the RO's 
August 1998 decision considered these matters as separate 
issues in the original August 1998 decision, the Board has 
recharacterized the issues as set forth on the title page of 
this decision. See Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991) (All for the 
proposition that VA is obligated to review all issues which 
are reasonably raised from a liberal reading of all documents 
or oral testimony submitted prior to the Board's decision).

In March 2007, the Board again remanded the case for further 
development. It is now ready for appellate review.  Because 
the Board's March 2007 remand directives have not been 
completed, the appeal must again be REMANDED to the 
Department of Veterans Affairs Regional Office.  Stegall v. 
West, 11 Vet. App. 268 (1998) (The Board is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  VA will notify the 
Veteran if further action is required.





REMAND

In its March 2007 remand, the Board noted that in a December 
2005 VA medical examination, S.L.F., M.D., reported that the 
Veteran had peripheral neuropathy.  The physician stated 
that:

"Although two causes of reversible neuropathy have 
been identified (hypothyroidism and B12 
deficiency), treatment has not improved neuropathic 
symptoms. The onset of neuropathic symptoms 
occurred within 1 year of Agent Orange exposure, 
and therefore this must be considered as a 
potential cause of his neuropathy."

See December 2005 VA examination report (Italics added). 

In a January 2006 addendum, the same VA examiner S.L.F., 
M.D., stated that he had reviewed the Veteran's claims 
folder.  He noted that:

"No military medical records detailing neuropathy 
symptoms could be located.  The Veteran suffers 
from chronic progressive polyneuropathy, and is 
known to suffer from hypothyroidism, B12 
deficiency, and has a history of heavy alcohol use, 
all of which can be implicated in neuropathy.  
Although he states that numbness and weakness in 
the arms and legs began 'when he returned from 
Vietnam,' the progression of the neuropathy has 
been insidious and progressive, not acute or 
subacute, as would be expected from Agent Orange 
exposure.  Although Agent Orange exposure cannot be 
excluded as a proximal cause of his peripheral 
neuropathy complaints, it appears more likely than 
not that Agent Orange is not the primary cause of 
his neuropathic symptoms and findings."

See January 2006 addendum to December 2005 VA examination 
report (Italics added); and Board's March 2007 remand, page 
6. 

Because the author of the December 2005 VA examination report 
and the January 2006 addendum had suggested that the 
Veteran's presumed exposure to Agent Orange which occurred 
while he was stationed in Vietnam could have been a secondary 
or tertiary cause of peripheral neuropathy, the claims folder 
was to be returned to the same examiner for clarification.  
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  

In February 2009, the Veteran's claims folder was forwarded 
to T.M-C. C., a nurse practitioner.  In a VA examination 
report generated under a "Peripheral Nerves" heading, she 
opined that the Veteran's chronic peripheral neuropathy has 
many etiologies including hypothyroidism and B12 deficiency.  
She noted that it was not possible to determine if the 
chronic peripheral neuropathy was an Agent Orange related 
condition.  She also stated that it was "unlikely that the 
peripheral neuropathy resulted in current leg paralysis."  

In a series of electronic mails dated in March 2009, the RO 
requested that the VA Medical Center clarify whether there 
was "any possible relationship" between the Veteran's 
presumed exposure to Agent Orange and his reported symptoms.  
In response, a VA physician stated that it would be 
speculative to link the Veteran's current symptoms of body 
spasms, fluctuating heart beat and migraine headaches to 
Agent Orange.  

While the December 2005 VA examination and January 2006 
addendum is of record, the Board is unable to ascertain the 
basis or bases of these opinions; or whether this examiner is 
still employed by VA.  The Board notes that the examiner 
prepared the January 2006 addendum specifically after he was 
requested to review the Veteran's claims folder - thus, his 
opinion that Agent Orange was not the "primary" cause (but 
therefore may be the secondary or related cause of the 
Veteran's disorder) facially appears to be based upon review 
of the evidence of record, and must be presumed probative, 
albeit to a presently unknown extent.  Shipwash v. Brown, 8 
Vet.App. 218 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

In its March 2009 Supplemental Statement of the Case, the RO 
denied all of the claims at issue, on a direct theory of 
entitlement.  However, because the critical information 
generated by the December 2005/January 2006 VA examiner was 
not of record, the RO apparently did not or could not 
adjudicate the Veteran's claims under secondary service 
connection and Allen theories of entitlement.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ascertain if the Veteran has received 
any VA, non-VA, or other medical 
treatment for the disorder(s) at issue 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  Obtain these records 
and associate them with the claims 
folder.  

2.  Return the claims folders to the VA 
examiner who conducted the December 2005 
examination and authored the January 2006 
addendum, and request clarification as to 
the basis or bases for his opinion as to 
the question, apart from the finding that 
the veteran's presumed exposure to 
herbicides while in Vietnam was not the 
primary cause of the disorder, to what 
degree was such exposure the secondary or 
tertiary cause of the current symptoms? 
In rendering this opinion, the examiner 
must state the medical basis or bases of 
his opinion.  

If the examiner who conducted the 
December 2005 examination and 
authored the January 2006 addendum 
is no longer available, ascertain 
whether there are examination notes 
or other documentation which explain 
the opinion, and specifically note 
the physician's unavailability for 
the record.  If further VA 
neurological examination is 
required, conduct the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO with due consideration 
of direct, secondary and Allen v. Brown 
theories of entitlement.  Allen v. Brown, 
7 Vet.App. 439 (1995) (Any additional 
impairment of earning capacity resulting 
from an already service-connected 
condition, regardless of whether or not 
the additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, shall be 
compensated).

The RO's attention is called to the 
holding in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to 
separate the effects of a service-
connected condition and a non- 
service-connected condition, the 
provisions of 38 C.F.R. § 3.102 
mandates that reasonable doubt on 
any issue was to be resolved in the 
Veteran's favor, and that all signs 
and symptoms be attributed to the 
service- connected condition).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



